Exhibit 10.1

 

EXECUTION COPY

 

SEVERANCE RIGHTS AGREEMENT

 

THIS AGREEMENT, dated as of the Effective Date specified below (this
“Agreement”) by and between Janus Management Holdings Corporation, a Delaware
corporation (the “Company”), and Jonathan D. Coleman (the “Executive”), is
effective this 1st day of January, 2009.

 

WHEREAS, Executive currently serves as the Co-Chief Investment Officer
(“Co-CIO”) and a Portfolio Manager (“PM”) of the Company and has been employed
by the Company since July 1994;

 

WHEREAS, the Employment Agreement between the Company and Executive dated
January 1, 2007 shall expire on December 31, 2008 (the “Employment Agreement”);
and

 

WHEREAS, the Company and Executive wish to enter into this Severance Rights
Agreement to supersede the Employment Agreement upon its expiration, and to
reflect changes required to comply with Section 409A of the Internal Revenue
Code and the regulations and guidance promulgated thereunder (“Code
Section 409A”); and

 

WHEREAS, the terms and conditions of Executive’s compensation in his roles as
Co-CIO and PM after the Effective Date shall be governed by: (a) the portfolio
manager (“PM”) compensation program then in effect (the “PM Compensation”);
(b) the criteria specified in writing for Executive’s performance of and
compensation for the CIO or Co-CIO role, as established by the Chief Executive
Officer and the Compensation Committee of Janus Capital Group Inc. (“JCG”)
following consultation with Executive, at the beginning of each year (the “CIO
Compensation”), and (c) in the event of a change in control, that certain Change
in Control Agreement between the Company and Executive dated as of January 1,
2007 (“Executive Change in Control Agreement”);

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Executive and the Company agree as
follows:

 

1.                                       Effective Date; Term of Agreement.  The
“Effective Date” shall mean January 1, 2009.  As of the Effective Date, this
Agreement shall supersede the Employment Agreement and any and all prior
understandings and agreements concerning Executive’s employment with the Company
except those specifically referenced as continuing herein including the
continuation of the Executive Change in Control Agreement in accordance with its
terms.  The term of this Agreement shall commence on the Effective Date and
continue until December 31, 2009 (“Term”); provided, however, that commencing on
January 1, 2010 and each January 1st thereafter, the Term shall automatically be
extended for one additional year unless at least ninety (90) days prior to such
January 1st date, the Company or Executive shall have given notice that it or he
does not wish to extend this Agreement.  If the Company elects to give notice
not to extend the Term pursuant to this Section 1, then, contemporaneously with
such non-renewal notice, the Company shall offer to Executive severance rights
that are no less favorable to Executive than the

 

--------------------------------------------------------------------------------


 

form of severance rights then generally in effect between the Company and its
PMs, which severance rights shall become effective immediately upon the
expiration of the Term. For the avoidance of doubt, Executive shall not be
entitled to severance payments or benefits by reason of the Company electing not
to renew the Term.

 

2.                                       Termination of Employment.

 

(a)                                  Death or Disability.  Executive’s
employment shall terminate automatically upon Executive’s death.  If the Company
determines in good faith that a Disability of Executive has occurred while
Executive is an employee of the Company (pursuant to the definition of
Disability within the meaning of Code Section 409A), it may provide to Executive
written notice in accordance with Paragraph 12(b) of this Agreement of its
intention to terminate Executive’s employment.  In such event, Executive’s
employment with the Company shall terminate effective on the 90th day after
receipt of such notice by Executive (the “Disability Effective Date”), provided
that, within the 90 days after the receipt of such notice, Executive shall not
have returned to full-time performance of Executive’s duties.  Notwithstanding
any other provision of this Agreement, the Company’s appointment of an interim
CIO, Co-CIO or PM during any period during which the Company determines in its
reasonable discretion that Executive is unable because of mental or physical
illness to perform the Co-CIOs’ duties or to manage the investment
portfolio(s) then managed by Executive shall not constitute Good Reason for
purposes of this Agreement.

 

(b)                                 Cause.  The Company may terminate
Executive’s employment with or without Cause.  For purposes of this Agreement,
“Cause” shall mean:

 

(i)                                     the willful and continued failure by
Executive to substantially perform Executive’s duties with the Company (other
than any such failure resulting from Executive’s incapacity due to physical or
mental illness) that has not been cured within 30 days after the Company
delivers to Executive a written demand for substantial performance, which demand
specifically identifies the manner in which the Company believes that Executive
has not substantially performed Executive’s duties;

 

(ii)                                  Executive’s willful engagement in conduct
which is demonstrably and materially injurious to the Company, monetarily or
otherwise;

 

(iii)                               Executive’s material breach of any material
provision of this Agreement (including without limitation the covenants set
forth in Section 10 below) that has not been cured within 30 days after a
written demand for substantial performance is delivered to Executive, which
demand specifically identifies the manner in which the Company believes that
Executive has materially breached any material provision of this Agreement; or

 

(iv)                              Executive’s conviction of a felony (other than
a traffic related felony) or a guilty or nolo contendere plea by Executive with
respect thereto.

 

(c)                                  Executive’s termination of employment shall
not be deemed to be for Cause unless and until Executive has received a copy of
a resolution duly adopted by the

 

2

--------------------------------------------------------------------------------


 

affirmative vote of not less than two-thirds of the entire membership of the JCG
Board at a meeting of the JCG Board called and held for such purpose (after
Executive is provided with reasonable notice to Executive and Executive is given
an opportunity, together with counsel, to be heard before the JCG Board),
finding that, in the good faith opinion of the JCG Board, Executive is guilty of
the conduct described in the definition of Cause, and specifying the particulars
thereof in detail.  For purposes of clauses (i) and (ii) of the preceding
definition, no act, or failure to act, on Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that Executive’s act, or failure to act, was in the
best interest of the Company.  Any act, or failure to act, based upon express
written authority by the JCG Board or the CEO with respect to such act or
omission or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company.

 

(d)                                 Good Reason.  Executive may terminate his
employment for Good Reason and such a termination shall be treated as a
termination “Without Cause.”  For purposes of this Agreement, “Good Reason”
shall mean in the absence of a written consent of Executive:

 

(i)                                     the involuntary removal of Executive by
the Company from Executive’s position as CIO or Co-CIO, provided that Executive
provides written notice of his intent to treat such removal as Good Reason in
accordance with Section 3(b);

 

(ii)                                  a material and non-temporary reduction in
Executive’s authority or duties that changes the fundamental character of
Executive’s job to such an extent as to constitute a de facto demotion, or
actual demotion, including the reassignment of Executive to a role that is
inconsistent with Executive’s responsibilities as a PM or Co-CIO that materially
and negatively alters Executive’s status as PM or Co-CIO, but excluding for this
purpose: (A) the mere appointment of another Co-CIO; (B) any assignment of
Executive to a mutual fund or portfolio with a smaller amount of assets under
management that may result in reduced compensation, so long as Executive remains
as a PM; (C) any action not taken in bad faith and that is remedied by the
Company within 30 days after receipt of written notice of the material reduction
in Executive’s authority or duties given by Executive as provided in
Section 3(b) below; (D) any mere change of JCG’s, Janus Capital Management LLC’s
(“JCM”) or the Company’s organizational chart; (E) any mere change in title so
long as the fundamental character of Executive’s job is not changed to such an
extent as to constitute a de facto demotion; and (F) the mere fact that JCG’s
stock ceases to be publicly traded;

 

(iii)                               the relocation of Executive’s principal
place of employment to a location more than 40 miles from Executive’s current
principal place of employment in a manner that results in a material negative
change to the geographic location within which Executive primarily performs his
services to the Company;

 

(iv)                              prior to a “change in control” (as defined in
the Executive Change in Control Agreement), a material negative change to the
then-current methodology used to calculate Executive’s PM Compensation or CIO
Compensation;

 

3

--------------------------------------------------------------------------------


 

(v)                                 prior to a “change in control” (as defined
in the Executive Change in Control Agreement), a reduction in Executive’s
then-current annual base salary;

 

(vi)                              the Company’s failure to cure, within 30 days,
a material failure to pay or provide to Executive any sum or benefit specified
by or due under this Agreement or The Executive Change in Control Agreement;

 

(vii)                           removal from Executive Committee (other than in
connection with Executive’s removal from the role of CIO or Co-CIO); or

 

(viii)                        non-renewal of the Executive Change in Control
Agreement other than in connection with the termination or non-renewal of the
Executive Change in Control Agreement for other members of the Company’s
Executive Committee (the “Peer Executives”).

 

Executive’s mental or physical incapacity following the occurrence of an event
described above in clause (i) through (viii) shall not affect Executive’s
ability to terminate employment for Good Reason.

 

3.                                       Termination Procedures.

 

(a)                                  Sunset on Right to Terminate for Good
Reason.  If circumstances arise giving Executive the right to terminate this
Agreement for Good Reason, Executive shall within 90 days after Executive knew
or should have known of such circumstances notify the Company in writing of the
existence of such circumstances, and the Company shall have an additional 30
days within which to investigate and remedy the circumstances, after such 30-day
period Executive shall have an additional 60 days within which to exercise the
right to terminate for Good Reason.  If Executive does not timely do so, the
right to terminate for Good Reason shall lapse and be deemed waived, and
Executive shall not thereafter have the right to terminate for Good Reason
unless further circumstances occur giving rise independently to a right to
terminate for Good Reason, in which case the provisions of this Paragraph
3(a) shall once again apply, but in which case no consideration shall be given
to other, prior circumstances that precipitated a notice by Executive of a
purported right to terminate for Good Reason. The 90- and 60-day periods
specified above for Executive to give notice or exercise Executive’s right to
terminate for Good Reason, respectively, shall be tolled for any period not
exceeding 90 days in the aggregate during which a properly qualified physician
certifies that a Disability of Executive has occurred resulting in him being
medically incapacitated from performing Executive’s duties hereunder.

 

(b)                                 Notice of Termination.  Any termination by
the Company for Cause, or by Executive for Good Reason, shall be communicated by
Notice of Termination to the other party hereto given in accordance with
Paragraph 12(b) of this Agreement.  For purposes of this Agreement, a “Notice of
Termination” means a written notice which: (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, and (iii) if the Date of Termination (as defined below) is other
than the date of receipt of such notice, specifies the termination date (which
date shall be not more than thirty days after the giving of such notice).  The
failure by

 

4

--------------------------------------------------------------------------------


 

Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
constitute a waiver of any right of Executive or the Company, respectively,
hereunder or preclude Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing Executive’s or the Company’s rights
hereunder.

 

(c)                                  Date of Termination.  “Date of Termination”
means (i) if Executive’s employment is terminated by the Company for Cause or by
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein within 30 days of such notice, as the case may
be, (ii) if Executive’s employment is terminated by the Company other than for
Cause or Disability, the Date of Termination shall be the date on which the
Company notifies Executive of such termination, (iii) if Executive’s employment
is terminated by Executive other than for Good Reason, the Date of Termination
shall be the date specified by Executive in writing to the Company, and (iv) if
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of Executive or the Disability
Effective Date, as the case may be.

 

4.                                       Obligations of the Company upon
Termination of Employment.

 

(a)                                  Accrued Obligations.  Subject to the terms
of Paragraph 5 herein, upon any termination of Executive’s employment, the
Company shall pay to Executive, the “Accrued Obligations,” which shall be the
sum of:

 

(i)                                     Executive’s then-current annual base
salary, to the extent not already paid, through the Date of Termination which
shall be paid to Executive in accordance with the Company’s normal payroll
practices; and

 

(ii)                                  any fully earned and vested but as-yet
unpaid CIO Compensation and PM Compensation through the Date of Termination.

 

(b)                                 Death or Disability. Subject to the terms of
Paragraph 5 herein, if, Executive’s employment is terminated by reason of
Executive’s death or Disability, the Company will pay to Executive or
Executive’s estate or beneficiaries (as applicable) the full amount of any
Accrued Obligations and an amount equal to Executive’s total cash compensation
(Executive’s annual base salary, CIO Compensation and PM Compensation but
excluding any portion related to long-term incentive awards) earned in the four
(4) full calendar quarters immediately prior to the date of death or Disability,
as the case may be, with such payment to be made within thirty (30) days of the
Date of Termination.

 

(c)                                  Termination by Company Without Cause or by
Executive for Good Reason.  If the Company terminates Executive’s employment
without Cause or Executive resigns Executive’s employment for Good Reason, then,
conditioned upon Executive’s execution (and non-revocation) of a
Non-Solicitation Legal Release within fifty-five days following Executive’s
termination of employment and subject to the terms of Paragraph 5 herein, the
Company will:

 

5

--------------------------------------------------------------------------------


 

(i)                                     pay Executive, in a lump sum within 14
business days following the Release Date, an amount equal to one times
Executive’s total average annual cash compensation (Executive’s annual base
salary, CIO Compensation and PM Compensation but excluding any portion related
to long-term incentive awards) paid or payable to Executive in connection with
his last two four-quarter periods immediately prior to the Date of Termination. 
The annual base salary component of Executive’s severance payment shall equal
the greater of the Executive’s annual base salary for the year of the Date of
Termination or that for the year preceding the year of the Date of Termination;

 

(ii)                                  make available to Executive three
(3) months of outplacement services at no cost to Executive through a provider
of such services selected by the Company to be used by Executive at any time
during the applicable non-solicitation restriction period;

 

(iii)                               arrange to provide Executive and Executive’s
dependents with medical, dental and vision insurance benefits substantially
similar to those provided to Executive and Executive’s dependents immediately
prior to the Date of Termination; provided that benefits otherwise receivable
under this paragraph will be reduced to the extent benefits of the same type are
received by or made available to Executive during the twelve (12) month period
following Executive’s Date of Termination of employment (which such benefits
Executive undertakes to promptly report to the Company); and provided further
that any such health insurance benefits shall run concurrently with and will be
offset against any continuation coverage under Part 6 of Title I of Employee
Retirement Income Security Act of 1974, as amended.  The amount of the benefits
provided pursuant to this Section 4(c)(iii) during any calendar year may not
affect benefits provided in any other calendar year; and

 

(iv)                              make available to Executive the rights set
forth in Section 4(f) of this Agreement, subject to all the requirements set
forth in Section 4(f), including but not limited to, Executive being in “good
standing” and signing the Non-Compete Release (defined below).

 

(d)                                 Change in Control.  Executive’s rights and
the Company’s obligations to make any compensation or severance payments after a
change in control of JCG shall be provided for and subject to the terms of the
Executive Change in Control Agreement entered into by Executive and the Company,
and such Executive Change in Control Agreement shall supersede any conflicting
terms or agreements.  To the extent that severance benefits become payable under
the Executive Change in Control Agreement, no severance benefits will be payable
pursuant to this Agreement.

 

(e)                                  Cause.  If Executive’s employment shall be
terminated for Cause during the Term, this Agreement shall terminate without
further obligations to Executive other than the obligation to pay to Executive
the Accrued Obligations to the extent theretofore unpaid.

 

(f)                                    Voluntary Departure by Executive (Not for
Good Reason) with Non-Compete Obligations.  If Executive voluntarily decides to
end his employment with the Company (not for Good Reason under Section 2(d)) and
is in “good standing,” then, conditioned upon Executive’s execution (and
non-revocation) of a two-year non-compete including the terms set forth in the
Non-Solicitation Legal Release substantially in the form attached as Exhibit B

 

6

--------------------------------------------------------------------------------


 

(collectively, the “Non-Compete Release”), all unvested equity long-term
incentive awards granted to Executive on or after December 30, 2004 (“equity
long-term incentive awards” shall include without limitation unvested shares of
Janus restricted stock, unvested options to purchase Janus stock, and awards
consisting of unvested mutual fund share investment units) will continue to vest
and/or be paid, as applicable, in accordance with the original vesting schedule
provided for in the applicable award agreement, and any stock options will, from
and after such vesting, remain exercisable for the remainder of their respective
terms, subject to compliance with the terms of the above Non-Compete Release and
as limited by the terms of the agreement(s), certificate(s) and/or incentive
plans underlying each such grants; provided however, any vesting events
scheduled to occur for the applicable long-term incentive awards during the
two-year, non-compete period will not be delivered or transferred to Executive
until the expiration of such two year period and Executive’s satisfactory
compliance with the Non-Compete Release, subject to applicable tax withholding
obligations of the Janus Entities.  The Company may elect in its sole discretion
to accelerate the vesting of any unvested equity award granted to Executive
after the two-year, non-compete period but prior to the completion of its
original vesting schedule.  For purposes of this subsection, “good standing”
shall mean that the CEO has approved the continuation of vesting and has
certified that Executive has not engaged in any conduct, action or omission that
would constitute grounds for terminating Executive’s employment for Cause.

 

(g)                                 No Accumulation of Benefits.  Except for the
Accrued Obligations set forth below, Executive’s right to severance and/or
welfare benefits under any subsection of this Agreement cannot be cumulated with
any right to severance or welfare benefits arising under any other subsections
of this Agreement.  Accordingly, the Parties agree that Executive shall only be
entitled to severance benefits under only one subsection of this Agreement in
connection with any event of termination or change in duties.

 

(h)                                 Excise Tax.  Notwithstanding any other
language to the contrary in this Agreement or in this Section 4, the Company
shall not be obligated to pay and shall not pay that portion of any payment or
distribution in the nature of compensation within the meaning of
Section 280G(b)(2) of the Internal Revenue Code to the benefit of Executive
otherwise due or payable Executive under this Agreement if that portion would
cause any excise tax imposed by Section 4999 of the Internal Revenue Code to
become due and payable by Executive.

 

5.                                       Potential Six-Month Delay. 
Notwithstanding anything contained herein to the contrary, Executive shall not
be considered to have terminated employment with the Company for purposes of
Section 3 hereof unless he would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A of the
Internal Revenue Code.  If current or future regulations or guidance from the
Internal Revenue Service dictates, or the Company’s counsel determines that, any
payments or benefits due to Executive hereunder would cause the application of
an accelerated or additional tax under Section 409A of the Internal Revenue
Code, then amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following Executive’s Date of Termination shall instead be paid on
the first business day after the date that is six months following Executive’s
Date of Termination (or death, if earlier).

 

7

--------------------------------------------------------------------------------


 

6.                                        Removal as CIO but Remain as Portfolio
Manager. Subject to the rights and restrictions under a termination for “Good
Reason” as defined in Sections 2(d) and 4(c) above, at any time during the Term,
the Company may for any reason remove Executive from Executive’s CIO or Co-CIO
title and duties and direct that Executive return to the role of a PM.  If the
Company elects to remove Executive from Executive’s CIO or Co-CIO title and
duties pursuant to this Section 6 and Executive remains a PM without making an
election under Section 2(d), then the Company shall pay Executive, after
year-end in accordance with and at the same time as payment of bonus and
long-term incentive (“LTI”) compensation to other Peer Executives, a pro rata
amount of the mid-range of Executive’s then-current target CIO Compensation for
the period of time during the year of removal that Executive served as CIO or
Co-CIO.  In the event the Executive does not have an established target for CIO
Compensation, then the Company shall pay Executive, consistent with the
preceding sentence, a pro rata amount based on the CIO Compensation paid to
Executive in the four calendar quarters immediately prior to his removal as CIO
or Co-CIO.

 

7.                                        Removal as Portfolio Manager but
Remain a CIO.  Subject to the rights and restrictions under a termination for
“Good Reason” as defined in Sections 2(d) and 4(c) above, at any time during the
Term, the Company may for any reason discontinue Executive’s services as a PM
and request that Executive thereafter continue to perform only the duties of CIO
or Co-CIO, in which case Executive shall be entitled to receive PM Compensation
earned through the effective date of Executive’s relinquishment of Executive’s
responsibilities as PM, including any LTI compensation component of such earned
PM Compensation (with such LTI compensation being granted consistent with and at
the same time as LTI compensation awards to other PMs).

 

8.                                        Non-exclusivity of Rights.  Except as
otherwise specifically provided in this Agreement, nothing in this Agreement
shall prevent or limit Executive’s continuing or future participation in any
plan, program, policy or practice provided by the Company for which Executive
may qualify, nor shall anything herein limit or otherwise negatively affect such
rights as Executive may have under any contract or agreement with the Company or
any of its affiliated companies.  Notwithstanding any other provision of this
Agreement, Executive shall not be entitled to receive any payments or benefits
under any severance program other than those which are described and anticipated
under this Agreement or under the Executive Change in Control Agreement.

 

9.                                        Full Settlement.  The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall be subject to any lawful indebtedness
owed by Executive to the Company.  In no event shall Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to Executive under any of the provisions of this Agreement and,
such amounts shall not be reduced whether or not Executive obtains other
employment.

 

10.                                  Restrictive Covenants.

 

(a)                                  Executive acknowledges that Executive’s
employment as a senior officer of the Company and JCM creates a relationship of
confidence and trust between Executive and the

 

8

--------------------------------------------------------------------------------


 

Company and its Affiliates (as defined below) (collectively “Janus Entities,”
individually, a “Janus Entity”) with respect to confidential and proprietary
information applicable to the business of the Janus Entities and their clients. 
Executive further acknowledges the highly competitive nature of the business of
the Janus Entities.  Accordingly, it is agreed that the restrictions contained
in this Agreement are reasonable and necessary for the protection of the
interests of the Janus Entities and that any violation of these restrictions
would cause substantial and irreparable injury to the Janus Entities.

 

(b)                             Protection of Confidential Information.

 

(i)                                  Definition of Confidential Information. 
“Confidential Information” means all information (whether in paper or electronic
form, contained in Executive’s memory, or otherwise stored or recorded) relating
to or arising from a Janus Entity’s business operations, plans, products,
strategies, employees, clients, relationships, or compensation programs,
including, without limitation, trade secrets used, developed or acquired by a
Janus Entity in connection with its business.  “Confidential Information” does
not include information that is in the public domain through no wrongful act on
the part of Executive, nor does it include information, knowledge and know-how
already within Executive’s possession or memory before Executive’s employment
with a Janus Entity or one of its predecessors.

 

(ii)                               Executive’s Use of Confidential Information. 
Except in connection with and in furtherance of Executive’s work on a Janus
Entity’s behalf, Executive shall not, without the Company’s prior written
consent, at any time, directly or indirectly: (a) use any Confidential
Information for any purpose; or (b) disclose or otherwise communicate any
Confidential Information to any person or entity.

 

(iii)                            Records Containing Confidential Information. 
“Confidential Records” means all documents and other records, whether in paper,
electronic or other form, that contain or reflect any Confidential Information. 
All Confidential Records prepared by or provided to Executive are and shall
remain the Janus Entities’ property.  Except in connection with and in
furtherance of Executive’s work on a Janus Entity’s behalf or with a Janus
Entity’s prior written consent, Executive shall not, at any time, directly or
indirectly: (a) copy or use any Confidential Record for any purpose; or
(b) show, give, sell, disclose or otherwise communicate any Confidential Record
or the contents of any Confidential Record to any person or entity.  Upon the
termination of Executive’s employment with the Company, or upon a Janus Entity’s
request, Executive shall immediately deliver to the Company or its designee (and
shall not keep in Executive’s possession or deliver to any other person or
entity) all Confidential Records and all other Janus Entity property in
Executive’s possession or control.

 

(c)                                     Noninterference Covenants.  During
Executive’s employment with the Company, and for a period of one year following
the Date of Termination for any reason, Executive shall not (nor shall Executive
cause, encourage or provide assistance to, anyone else to):

 

(i)                                  interfere with any relationship which may
exist from time to time between a Janus Entity and any of its employees,
consultants, agents or representatives; or

 

9

--------------------------------------------------------------------------------


 

(ii)                               employ or otherwise engage, or attempt to
employ or otherwise engage, in or on behalf of any Competitive Business, any
person who is employed or engaged as an employee, consultant, agent or
representative of a Janus Entity, or any person who was employed or engaged as
an employee, consultant, agent or representative of a Janus Entity within the
six month period immediately preceding the Date of Termination; or

 

(iii)                            solicit directly or indirectly on behalf of
Executive or a Competitive Business, the customer business or account of any
investment advisory or investment management client to which a Janus Entity
shall have rendered service during the six month period immediately preceding
the Date of Termination; or

 

(iv)                           directly or indirectly divert or attempt to
divert from a Janus Entity any business in which a Janus Entity has been
actively engaged during the term hereof or interfere with any relationship
between a Janus Entity and any of its clients.

 

(d)                                    Definitions

 

(i)                                  “Competitive Business” means any business
that provides investment advisory or investment management services.

 

(ii)                               “Affiliate” means any corporation,
partnership, limited liability company, trust, or other entity which controls,
is controlled by or is under common control with the Company.

 

(e)                                     If any court of competent jurisdiction
shall determine that the duration, geographic limitations, subject or scope of
any restriction contained in this Agreement is unenforceable, it is the
intention of the parties that this Agreement shall not thereby be terminated but
shall be deemed amended to the extent required to make it valid and enforceable.

 

(f)                                       Executive acknowledges that these
restrictive covenants are reasonable and that irreparable injury will result to
the Company and to its business and properties in the event of any breach by
Executive of any of those covenants, and that Executive’s continued employment
is predicated on the commitments undertaken by Executive pursuant to this
Agreement.  In the event any of the covenants are breached, the Company shall be
entitled, in addition to any other remedies and damages available, to injunctive
relief to restrain the violation of such covenants by Executive or by any person
or persons acting for or with Executive in any capacity whatsoever.

 

11.                                  Successors.

 

(a)                                   This Agreement is personal to Executive
and without the prior written consent of the Company shall not be assignable by
Executive otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

 

(b)                                  This Agreement shall inure to the benefit
of and be binding upon the Company and its successors and assigns.

 

10

--------------------------------------------------------------------------------


 

(c)                                   The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly, and agree to perform this Agreement in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as herein defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

12.                                  Miscellaneous.

 

(a)                                   This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado without reference
to principles of conflict of laws.  The captions of this Agreement are not part
of the provisions hereof and shall have no force or effect.  This Agreement may
not be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

(b)                                  All notices and other communications
hereunder shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to Executive:  at the most recent address on file at the Company,

 

If to the Company:                                             Janus Management
Holdings Corporation

151 Detroit Street

Denver, Colorado 80206

Attn.:  General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)                                   The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(d)                                  The Company may withhold from any amounts
payable under this Agreement such Federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

 

(e)                                   Executive’s or the Company’s failure to
insist upon strict compliance with any provision of this Agreement or the
failure to assert any right Executive or the Company may have hereunder shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.

 

(f)                                     In the event of any good faith dispute
relating to or arising from this Agreement, the Company will reimburse Executive
for the reasonable expenses incurred by Executive, including reasonable
attorneys’ fees; provided, however, that any reimbursement of

 

11

--------------------------------------------------------------------------------


 

such expenses must be made no later than the end of the taxable year following
the year in which such expenses are incurred; further, provided, however, that
Executive must return all of the reimbursement payments made by the Company at
the time the dispute is resolved if Executive does not prevail in such dispute.
 In no event shall the amounts reimbursed pursuant to this Section 12(f) in one
calendar year affect the amounts eligible for reimbursement in any other
calendar year.

 

(g)                                  All disputes relating to or arising from
this Agreement shall be tried only in the state or federal courts situated in
the Denver, Colorado metropolitan area.

 

[SIGNATURES FOLLOW]

 

12

--------------------------------------------------------------------------------


 

Jonathan D. Coleman

 

Janus Management Holdings Corporation

 

 

 

 

 

 

Signed:

/s/ Jonathan Coleman

 

By:

/s/ Gary D. Black

 

 

 

 

 

 

Date:

November 7, 2008

 

Date:

November 10, 2008

 

13

--------------------------------------------------------------------------------